Case: 20-10995    Document: 00516068148         Page: 1    Date Filed: 10/25/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 25, 2021
                                 No. 20-10995                     Lyle W. Cayce
                                                                       Clerk

   Abdulaziz Ghedi,

                                                          Plaintiff—Appellant,

                                     versus

   Alejandro Mayorkas, Secretary, U.S. Department of Homeland
   Security; David Pekoske, in his official capacity as Administrator of the
   Transportation Security Administration; Troy Miller, Acting
   Commissioner, U.S. Customs and Border Protection; Merrick Garland,
   U.S. Attorney General; Christopher Wray, in his official capacity as
   Director of the Federal Bureau of Investigation; Charles Kable, IV, in his
   official capacity as Director of the Terrorist Screening Center,

                                                      Defendants—Appellees.



                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:19-CV-1919


   Before Stewart, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
Case: 20-10995         Document: 00516068148           Page: 2     Date Filed: 10/25/2021




                                        No. 20-10995


          Abdulaziz Ghedi is an international businessman who regularly jets
   across the globe. Frequent travelers, however, are not always trusted
   travelers. In recent years, Ghedi has had repeated run-ins with one of
   America’s most beloved institutions: modern airport security. Ghedi
   complains that ever since he refused to be an informant for the Federal
   Bureau of Investigation a decade ago, he has been placed on a watchlist,
   leading to “extreme burdens and hardship while traveling.” Unsurprisingly,
   the Government refuses to confirm or deny anything. Ghedi says these
   intrusive security annoyances have harmed him both professionally and
   reputationally. The law, however, is not on his side. Modern air travel is
   chock-full of irritations and indignities that leave many passengers not just
   bothered but humiliated. But Ghedi has not pleaded plausible claims, nor
   sued the right people. While Ghedi’s hassles are certainly atypical, they do
   not dispense with our jurisdictional limits or with ordinary pleading
   standards. We thus AFFIRM the district court’s dismissal of Ghedi’s
   complaint.
                                              I
                                              A
          Understanding Ghedi’s claims starts with understanding 21st century
   airport security, a byzantine structure featuring an alphabet soup of federal
   agencies. One such agency is DHS—the Department of Homeland Security.
   According to its website, one of its “top priorities is to resolutely protect
   Americans from terrorism and other homeland security threats.” 1 That
   includes “secur[ing] the nation’s air . . . borders to prevent illegal activity
   while facilitating lawful travel and trade.” 2 DHS leaves the day-to-day of


          1
              Mission, DHS (July 3, 2019), https://www.dhs.gov/mission.
          2
              Id.




                                              2
Case: 20-10995           Document: 00516068148           Page: 3       Date Filed: 10/25/2021




                                          No. 20-10995


   airport security to specialized federal agencies, including the TSA
   (Transportation Security Administration), which generally screens
   passengers, 3 and CBP (Customs and Border Protection), which specifically
   screens international passengers. 4
            Still, it would be easier for DHS, TSA, and CBP to guard our
   airports if they knew who to look out for in the first place. To that end, the
   FBI administers a special anti-terrorism program called the TSC, or
   Terrorist Screening Center. According to the FBI’s website, the TSC is “a
   multi-agency center” that that manages “the watchlist.” 5 What is the
   watchlist? The FBI describes it as a “database” containing the “identities of
   those who are known or reasonably suspected of being involved in terrorist
   activities.” 6 The TSC then provides those identities to “front-line screening
   agencies,” like TSA, to aid in “positively identifying known or suspected
   terrorists who are attempting to . . . enter the country, [or] board an
   aircraft . . . .” 7
            The Government admits, though, that within the watchlist are at least
   two sub-lists—the No Fly List and the Selectee List. Inclusion on either
   comes with consequences. The No Fly List is exactly what it sounds like: a




            3
                49 U.S.C. § 114(e)(1).
            4
                6 U.S.C. § 211(c).
            5
              Terrorist Screening Center, FBI, https://www.fbi.gov/about/leadership-and-
   structure/national-security-branch/tsc; see also 49 U.S.C. § 114(h) (providing statutory
   authority for the watchlist).
            6
            Terrorist Screening Center, supra note 5; 49 C.F.R. § 1560.105(b) (implementing
   the watchlist).
            7
            Terrorist Screening Center, supra note 5; 49 U.S.C. § 114(h) (providing for sharing
   the watchlist with front-line agencies).




                                                3
Case: 20-10995           Document: 00516068148              Page: 4       Date Filed: 10/25/2021




                                            No. 20-10995


   list of individuals that the TSA prohibits from flying. 8 In contrast, someone
   on the Selectee List may still fly. The TSA, however, will subject the
   individual to “enhanced screening” before boarding. 9 According to the
   Government, enhanced screening differs from standard screening in two
   ways. First, it takes more time for the passenger. The TSA will search the
   passenger’s person multiple times and in multiple ways instead of using a
   single search. Second, the screening itself is more intrusive. TSA will search
   the passenger’s property for trace amounts of explosives, physically search
   luggage, power electronics on and off, and examine the passenger’s footwear.
           Still, merely undergoing enhanced screening does not mean that the
   TSC has placed a passenger on the Selectee List. According to the
   Government, any passenger with an “SSSS” printed on his boarding pass
   must undergo enhanced screening. And those passengers might have an
   SSSS printed on their boarding passes due to inclusion on the Selectee List,
   “random selection,” or “reasons unrelated to any status.” Passengers not
   on the Selectee List can even end up with an SSSS designation on multiple,
   consecutive flights. The Government neither confirms nor denies who is
   included on either list since that would reveal information of “considerable
   value” to terrorists.
           Passengers that undergo enhanced screening for unexplained reasons
   do have at least one remedy, though. Congress has required the Secretary of
   Homeland Security to provide passengers “delayed or prohibited from
   boarding a commercial aircraft” by TSA a “timely and fair process” to




           8
               49 C.F.R. § 1560.105(b)(1); Beydoun v. Sessions, 871 F.3d 459, 468 (6th Cir. 2017).
           9
            § 1560.105(b)(2); Beydoun, 871 F.3d at 462–63; Abdi v. Wray, 942 F.3d 1019, 1023
   (10th Cir. 2019).




                                                   4
Case: 20-10995           Document: 00516068148             Page: 5     Date Filed: 10/25/2021




                                            No. 20-10995


   challenge why. 10 Congress directly required the TSA to do that too. 11 The
   response is the Traveler Redress Inquiry Program, or DHS TRIP. Anyone
   “who believe[s] they have been improperly or unfairly delayed or prohibited
   from boarding an aircraft” because of the Selectee List may seek redress. 12
   The “TSA, in coordination with the TSC and other appropriate Federal
   law enforcement or intelligence agencies, if necessary, will review [the
   aggrieved passenger’s] documentation and information[,] . . . correct any
   erroneous information, and provide the individual with a timely written
   response.” 13
                                                 B
           Ghedi is president of an American company that operates globally. He
   is also first-generation American. And like many naturalized American
   citizens, Ghedi, born in Somalia, has not forgotten his roots. His company is
   a major importer of chickens, eggs, and meat into Somalia. Ghedi personally
   invests in Somalia’s hotel industry. And Ghedi commits significant amounts
   of his time, talent, and treasure towards helping everyday Somalis. For
   instance, Ghedi founded the Qalam Scholarship Fund, which pays for
   Somalis to attend universities in Kenya, Uganda, and Egypt. He also founded
   the Somali Resource Center, which provides critical services to Somali
   refugees. 14



           10
                49 U.S.C. § 44926(a).
           11
                § 44903(j)(2)(C)(iii)(I).
           12
                49 C.F.R. § 1560.201.
           13
                § 1560.205(d).
           14
              As we discuss more fully below, Ghedi is appealing the district court’s dismissal
   of his complaint. Therefore, we accept his version of the facts, including the details about
   his travel, as true. See Di Angelo Publ’ns, Inc. v. Kelley, 9 F.4th 256, 260 (5th Cir. 2021)




                                                 5
Case: 20-10995          Document: 00516068148                Page: 6       Date Filed: 10/25/2021




                                            No. 20-10995


           Ghedi’s extensive professional and personal connections with
   Somalia require him to fly internationally on a regular basis. They seem to
   have caught the FBI’s attention as well. According to Ghedi, an FBI special
   agent approached him in 2012. The special agent asked Ghedi to serve as an
   informant. Ghedi declined, but offered to inform “the relevant
   authorities . . . of any wrongdoing of which he [became] aware, without the
   need to be on the FBI’s payroll.”
           Ghedi claims that he “began experiencing extreme burdens and
   hardship while traveling” shortly after declining the FBI’s request. For
   example, since 2012 he has experienced:

           • an inability to print a boarding pass at home, requiring him
             to interact with ticketing agents “for an average of at least
             one hour, when government officials often appear and
             question” him;
           • an SSSS designation on his boarding passes;
           • TSA searches of his belongings, “with the searches usually
             lasting at least an hour”;
           • TSA pat downs when departing the U.S. and CBP pat
             downs when returning to the U.S.;
           • encounters with federal officers when boarding and
             deboarding planes;




   (“Where, as here, ‘the district court rules on jurisdiction without resolving factual
   disputes . . . we consider the allegations in the plaintiff’s complaint as true . . . .’” (quoting
   Laufer v. Mann Hosp., L.L.C., 996 F.3d 269, 271–72 (5th Cir. 2021) (internal quotation
   omitted))); Johnson v. BOKF Nat’l Ass’n, __ F.4th __, __ (5th Cir. 2021) (explaining that
   in reviewing the district court’s dismissal of a complaint under Federal Rule of Civil
   Procedure 12(b)(6) we “accept[] all well-pleaded facts as true, view[ing] them in the light
   most favorable to the plaintiff, and draw[ing] all reasonable inferences in the plaintiff’s
   favor”).




                                                   6
Case: 20-10995      Document: 00516068148          Page: 7   Date Filed: 10/25/2021




                                    No. 20-10995


          • questioning and searches by CBP officers “for an average
            of two to three hours” after returning from international
            travel;
          • CBP confiscation of his laptop and cellphone “for up to
            three weeks”;
          • being taken off an airplane two times after boarding; and
          • being detained for seven hours by DHS and CBP officials
            in Buffalo, New York in May 2012 and being detained in
            Dubai for two hours in March 2019.
   Ghedi also claims that those traveling with him, including his children, are
   subject to additional searches and pat downs and receive the SSSS
   designation on their boarding passes. Ghedi states that due to these
   difficulties, he has “often miss[ed] his scheduled flights.”
          These travel difficulties, according to Ghedi, occur because he is on
   the Selectee List. And Ghedi claims that his placement on the Selectee List
   “is due, in part, to him declining the FBI’s request to serve as an informant.”
          Ghedi states that he initiated DHS TRIP inquiries on two
   occasions—first in 2012 and then again in 2019. As to his 2012 inquiry, Ghedi
   says only that this “inquiry did not resolve his travel issues or remove him”
   from the Selectee List. As to his 2019 inquiry, Ghedi says he received a
   “standard response letter” stating that DHS could neither confirm nor deny
   whether Ghedi was on any watchlist. The letter also said that DHS had
   corrected its records where “necessary, including, as appropriate, notations
   that may assist in avoiding [future] incidents of misidentification.”
          Ghedi filed a lawsuit against various federal officers in their official
   capacities—the Acting Secretary of DHS, the Administrator of TSA, the
   Commissioner of CBP, the Attorney General, and the Directors of the FBI
   and Terrorist Screening Center. He brought five different claims: (1) Fourth
   Amendment violations by DHS, TSA, and CBP due to the pat-down




                                         7
Case: 20-10995         Document: 00516068148        Page: 8    Date Filed: 10/25/2021




                                     No. 20-10995


   searches and prolonged detentions; (2) Fourth Amendment violations by
   DHS, TSA, and CBP for searches of his cellphones; (3) Fifth Amendment
   due process violations by all Defendants for the lack of adequate procedures
   to challenge placement on the Selectee List; (4) Administrative Procedure
   Act violations by all Defendants for the lack of adequate process to challenge
   his placement on the Selectee List and the searches and seizures of his person
   and effects; and (5) APA violations by the Attorney General, the FBI, and
   the TSC for placing Ghedi on the Selectee List in retaliation for his refusal
   to become an FBI informant. Ghedi sought declaratory relief concerning the
   alleged Fourth and Fifth Amendment violations as well as the APA
   violations. He also sought injunctive relief that would “order DHS TRIP to
   revise its policies” and reexamine his previous inquiry. Ghedi further asked
   the district court to enjoin Defendants from conducting searches of his
   person or property without probable cause.
          Defendants moved to dismiss under Federal Rule of Civil Procedure
   12(b)(1) for lack of jurisdiction, and 12(b)(6) for failure to state a claim. The
   district court granted their motion in a short order. The order first dismissed
   several of Ghedi’s claims for lack of subject-matter jurisdiction under 49
   U.S.C. § 46110, which provides appellate courts with exclusive jurisdiction
   over challenges to TSA orders. 15 According to the district court, § 46110
   prohibited its consideration of Ghedi’s challenges to the inadequate DHS
   TRIP procedures, violations of his Fourth Amendment rights, and
   placement on the watchlist. The district court then concluded that Ghedi
   could not bring claims based on facts outside of a six-year statute of
   limitations. The district court also found that “Plaintiff has failed to




          15
               49 U.S.C. § 46110.




                                          8
Case: 20-10995          Document: 00516068148            Page: 9     Date Filed: 10/25/2021




                                          No. 20-10995


   sufficiently allege a present injury or imminent threat of future injury” and
   thus lacked standing to bring any of his claims.
           The district court alternatively found that Ghedi failed to state a claim
   for all five counts in the complaint. First, the court dismissed the procedural
   due process claim because: “(1) Plaintiff has failed to plead a deprivation of
   the right to travel; (2) Plaintiff has failed to plead a protected interest in his
   reputation and a ‘plus’ factor; and (3) the redress process is constitutionally
   adequate.” Next, the district court dismissed the Fourth Amendment claims
   because Ghedi failed to state a claim that any of the searches or seizures were
   unreasonable. Finally, the district court dismissed the two APA claims. The
   first APA claim, according to the district court, “is coextensive with [the]
   procedural due process and Fourth Amendment claims.” And the second,
   concerning the alleged retaliation, is “based on mere speculation and devoid
   of any facts supporting an inference that Plaintiff was placed on the [Selectee
   List] ‘at least in part’ from declining” to serve as an FBI informant.
           Ghedi timely appealed.
                                               II
           We review de novo the district court’s dismissal for failure to state a
   claim under Rule 12(b)(6). 16 The plaintiff’s “complaint must contain
   sufficient factual matter, accepted as true, to ‘state a claim to relief that is
   plausible on its face.’” 17 A claim is facially plausible when its factual matter
   allows us to draw a “reasonable inference that the defendant is liable for the




           16
                Boudreaux v. La. State Bar Ass’n, 3 F.4th 748, 753 (5th Cir. 2021) (citation
   omitted).
           17
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
   550 U.S. 554, 570 (2007)).




                                                9
Case: 20-10995           Document: 00516068148              Page: 10      Date Filed: 10/25/2021




                                             No. 20-10995


   misconduct alleged.” 18 A merely “speculative” inference is not enough, and
   we ignore the complaint’s legal conclusions in determining facial
   plausibility. 19 At end, determining facial plausibility is a “context-specific
   task” that requires us to draw on our “judicial experience and common
   sense.” 20
           Likewise, we review de novo the district court’s dismissal for lack of
   subject-matter jurisdiction under Rule 12(b)(1). The party seeking to invoke
   subject-matter jurisdiction has the burden to establish it. 21 “Dismissal for
   lack of subject-matter jurisdiction . . . is proper only when the claim is
   so . . . ‘completely devoid of merit as not to involve a federal
   controversy.’” 22 A claim fails that test when the plaintiff does not “plausibly
   allege all jurisdictional allegations.” 23 In other words, the same plausibility
   standard that applies in the Rule 12(b)(6) context also applies to Rule
   12(b)(1). 24




           18
                Id. at 678 (citing Twombly, 550 U.S. at 556).
           19
                Twombly, 550 U.S. at 555.
           20
                Ashcroft, 556 U.S. at 679.
           21
                Boudreaux, 3 F.4th at 753 (citation omitted).
           22
             Brownback v. King, 141 S. Ct. 740, 749 (2021) (quoting Steel Co. v. Citizens for
   Better Env’t, 523 U.S. 83, 89 (1998)).
           23
                Id. at 749.
           24
              See id. (holding that plausibility applies equally to reviewing both the merits and
   jurisdictional allegations in a complaint); see also Davis v. United States, 597 F.3d 646, (5th
   Cir. 2009) (per curiam) (“A Rule 12(b)(1) motion should be granted only ‘if it appears
   certain that the plaintiff cannot prove a plausible set of facts that establish subject-matter
   jurisdiction.’” (quoting Castro v. United States, 560 F.3d 381, 386 (5th Cir. 2009))).




                                                  10
Case: 20-10995         Document: 00516068148               Page: 11       Date Filed: 10/25/2021




                                            No. 20-10995


                                                 III
          We turn first to Ghedi’s constitutional claims, that Defendants
   violated the Fourth and Fifth Amendments. For the reasons explained below,
   we cannot reach the merits of his Fourth Amendment claims. Similarly, his
   Fifth Amendment claims fail on plausibility grounds.
                                                  A
          Ghedi brings two Fourth Amendment claims. The first alleges that the
   heads of the DHS, TSA, and CBP violated his Fourth Amendment rights
   through “prolonged detentions,” and “numerous invasive, warrantless pat-
   down searches” lacking probable cause. The second alleges that the heads of
   the DHS, TSA, and CBP also violated his Fourth Amendment rights
   through their agents conducting “warrantless searches of his cell phones
   without probable cause.” The Fourth Amendment protects “[t]he right of
   the people to be secure in their persons . . . and effects, against unreasonable
   searches and seizures.” 25 Outside the border context, a warrantless search of
   a cellphone—whether supported by probable cause or not—is generally
   unreasonable. 26 The district court dismissed these claims.
          As a reminder, Ghedi had the burden to plausibly allege a federal
   controversy. If he did not, then the district court lacked subject-matter
   jurisdiction to decide his claims. This limitation comes from Article III’s
   requirement that federal courts decide only “Cases” and “Controversies.” 27
   A Case or Controversy exists only when the plaintiff has “standing to sue.” 28



          25
               U.S. Const. amend. IV.
          26
               Riley v. California, 573 U.S. 373, 386 (2014).
          27
               U.S. Const. art. III, § 2.
          28
               Deutsch v. Annis Enters., Inc., 882 F.3d 169, 173 (5th Cir. 2018) (per curiam).




                                                  11
Case: 20-10995             Document: 00516068148              Page: 12       Date Filed: 10/25/2021




                                               No. 20-10995


   And standing to sue exists only when the plaintiff plausibly alleges three
   elements—(1) an “injury in fact,” (2) that is “fairly . . . trace[able] to the
   challenged action of the defendant,” and (3) that is “likely . . . redress[able]
   by a favorable decision.” 29 We disagree with the district court that Ghedi
   failed to allege a plausible injury in fact. But we affirm because Ghedi has
   failed to plausibly allege that his injury is fairly traceable to these Defendants.
                                                    (1)
              Not just any injury will suffice to establish standing. Ghedi is
   requesting prospective relief, declaratory and injunctive, which means that
   he must “show that ‘there is a real and immediate threat of repeated
   injury.’” 30 “Merely having suffered an injury in the past is not enough.” 31
   Defendants say that Ghedi’s claim to standing fails here since he has not
   alleged any concrete travel plans. We disagree.
              Defendants cite the Supreme Court’s decision in Lujan v. Defenders of
   Wildlife. 32 In that case, conservationists sued to stop foreign, federally backed
   construction projects in a bid to protect endangered wildlife. 33 The
   conservationists alleged they had traveled to the construction site areas
   before to observe wildlife; that they intended to go back at some point; but
   that they had “no current plans” to travel. 34 Those facts did not establish an
   imminent future injury, said the Court. The previous travel “prove[d]


              29
                   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).
              30
                   Deutsch, 882 F.3d at 173 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102
   (1983)).
              31
                   Id.
              32
                   504 U.S. 555 (1992).
              33
                   Lujan, 504 U.S. at 563.
              34
                   Id. at 563–64.




                                                     12
Case: 20-10995           Document: 00516068148           Page: 13       Date Filed: 10/25/2021




                                          No. 20-10995


   nothing,” and mere “‘some day’ intentions—without any description of
   concrete plans, or indeed even any specification of when the some day will
   be”—could not support an imminent future injury. 35
           Comparing Lujan to this case, though, is an apples-to-oranges
   comparison. The Lujan conservationists neither alleged a professional need
   for habitual travel nor that they were injured each time they flew. Instead,
   they alleged that they traveled for pleasure (to view wildlife) and that their
   injury would occur only once they arrived at their destination (the wildlife’s
   habitat). Ghedi, on the other hand, alleges both a professional need for
   habitual travel and that his injuries are tied to the act of flying, not his
   destination. He serves as president of a company operating internationally,
   owns international investments, and leads international charitable endeavors.
   He also alleges that he “frequently endures severe difficulties” whenever he
   flies, and that these difficulties have persisted the “last eight years.” On
   these facts we can reasonably infer that his next flight, and thus injury, is both
   real and immediate. Therefore, he has plausibly alleged an injury in fact under
   Article III. 36




           35
                Id. at 564.
           36
              The Defendants also cite to our en banc decision in Frame v. City of Arlington for
   the proposition that Ghedi’s has failed to allege sufficiently concrete future travel plans.
   657 F.3d 215, 235 (5th Cir. 2011) (en banc). But our decision in Frame only bolsters our
   analysis. We certainly recognized Lujan for the proposition that “[m]ere ‘some day’
   intentions . . . ‘without any description of concrete plans[]’ do[] not support standing.”
   657 F.3d at 235 (quoting Lujan, 504 U.S. at 564). But we also explained that “‘imminence’
   is an ‘elastic concept’” that turns on a “sufficiently high degree of likelihood” of future
   injury. Id. It is not so rigid that a plaintiff must “engage in futile gestures” to maintain
   standing. Id. at 236. Requiring Ghedi to amend his complaint with each new plane ticket
   would be a futile gesture, indeed.




                                                13
Case: 20-10995         Document: 00516068148              Page: 14       Date Filed: 10/25/2021




                                           No. 20-10995


                                                (2)
          Even though we hold that Ghedi has plausibly alleged an injury in fact,
   he still must satisfy standing’s second prong—that his injury is fairly
   traceable to these Defendants. 37 Here Ghedi’s Fourth Amendment claims
   falter. That is because Ghedi bases his Fourth Amendment claims on TSA
   and CBP agents’ searching him and seizing his electronics. He argues these
   searches and seizures are atypical actions, even for people on the Selectee
   List. Yet instead of suing these agents directly, Ghedi has brought his Fourth
   Amendment claims against the heads of DHS, TSA, and CBP. Ghedi does
   not allege that any of these officials personally conducted or directed the
   searches or seizures he has experienced. And his allegations that his
   experiences are atypical cut against an inference that these agents are
   following official policy. In sum, we cannot reasonably infer that the heads of
   DHS, TSA, or CBP will immediately cause or ever have caused the kind of
   Fourth Amendment violation Ghedi alleges. At most Ghedi’s allegations give
   rise to a reasonable inference that “the independent action[s] of some third
   party not before the court,” individual TSA or CBP agents, will cause him
   future injury. 38 Such a connection cannot support traceability for standing. 39
   Therefore, Ghedi has failed to plausibly plead that his injury in fact is fairly
   traceable to the Defendants he has sued.
                                                 B
          We turn next to Ghedi’s Fifth Amendment claims. Ghedi claims that
   the DHS TRIP system violates his Due Process rights because it “provides
   individuals like [himself] with no adequate redress avenue to contest the


          37
               Lujan, 504 U.S. at 560.
          38
               Id. (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–21 (1976)).
          39
               Id.




                                                 14
Case: 20-10995          Document: 00516068148              Page: 15       Date Filed: 10/25/2021




                                            No. 20-10995


   deprivation of their constitutionally protected liberty interests.” 40 The Due
   Process clause provides that “[n]o person shall . . . be deprived of life, liberty,
   or property, without due process of law.” 41 But it “is not a general fairness
   guarantee.” 42 As both its text and Ghedi’s invocation make plain, Ghedi
   must start by plausibly pleading some deprivation. He fails to do so. 43
                                                 (1)
           Ghedi first alleges that Defendants have deprived him of his right to
   travel. His complaint alleges, in support, that he must get his boarding pass
   at the airport, has experienced extra searches after returning from
   international flights, has missed some flights, and has been removed twice
   from an airplane after boarding. But Ghedi never alleges that he was
   prevented from ultimately getting to his final destination. At most, these
   allegations lead to a reasonable inference that the Government has


           40
              We note that Ghedi has plausibly pleaded standing to bring his claims under the
   Fifth Amendment. Unlike his claims under the Fourth Amendment, which largely
   challenge atypical intrusions attributable to the decisions of individual TSA agents,
   Ghedi’s Fifth Amendment claims are directed an agency policy—the DHS TRIP system.
   That ameliorates the traceability problem that we identified with Ghedi’s Fourth
   Amendment claims. And because we could order these Defendants to make changes to the
   DHS TRIP system if it violates Due Process, see Mathews v. Eldridge, 424 U.S. 319, 335
   (1976) (outlining the test for evaluating whether agency procedures meet procedural due
   process minimums), that makes Ghedi’s Fifth Amendment claims “likely . . . redress[able]
   by a favorable decision.” Lujan, 504 U.S. at 561.
           41
                U.S. Const. amend. V.
           42
                Doe v. Purdue Univ., 928 F.3d 652, 659 (7th Cir. 2019).
           43
             Because Ghedi has failed to plausibly plead a deprivation, we do not reach the
   separate constitutional question: Whether the DHS TRIP procedures are constitutionally
   adequate. See Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 346 (1936) (Brandeis, J.,
   concurring) (answering constitutional questions “is legitimate only in the last resort, and
   as a necessity in the determination of real, earnest, and vital controversy between
   individuals” (quoting Chicago & Grand Trunk Ry. Co. v. Wellman, 143 U.S. 339, 345
   (1892))).




                                                 15
Case: 20-10995           Document: 00516068148               Page: 16        Date Filed: 10/25/2021




                                             No. 20-10995


   inconvenienced Ghedi. But they do not plausibly allege a deprivation of
   Ghedi’s right to travel.
            In short, Ghedi has no right to hassle-free travel. In the Supreme
   Court’s view, international travel is a “freedom” subject to “reasonable
   governmental regulation.” 44 And when it comes to reasonable governmental
   regulation, our sister circuits have held that Government-caused
   inconveniences during international travel do not deprive a traveler’s right
   to travel. In the Sixth Circuit’s view, “incidental or negligible” delays of “ten
   minutes” to “an entire day” do not “implicate the right to travel.” 45 The
   Second and Tenth Circuits have held the same. 46 Ghedi has therefore failed
   to plausibly allege that he has been deprived of his right to travel
   internationally by the extra security measures he has experienced.
                                                  (2)
            Ghedi’s allegation that Defendants have deprived him of his right to
   freely practice his chosen profession also fails. While we have recognized that
   right before, Ghedi must plead facts showing that Defendants “effectively
   foreclosed” him from practicing his chosen profession to show a
   deprivation. 47 Ghedi pleads only that the extra screenings make it “nearly
   impossible to do” his business and humanitarian work “effectively.” But
   these threadbare allegations do not give rise to a reasonable inference that the


            44
                 Haig v. Agee, 453 U.S. 280, 306 (1981).
            45
                 Beydoun, 871 F.3d at 468.
            46
              See Torraco v. Port Auth. of N.Y. & N.J., 615 F.3d 129, 141 (2d Cir. 2010) (holding
   that delaying a traveler for “little over one day . . . was a minor restriction that did not result
   in a denial of the right to travel”); Abdi, 942 F.3d at 1032 (rejecting that the Government
   deprived a traveler’s due process rights because a “forty-eight-hour delay . . . reasonably
   encumbered” him).
            47
                 Martin v. Mem’l Hosp. at Gulfport, 130 F.3d 1143, 1148 (5th Cir. 1997).




                                                   16
Case: 20-10995              Document: 00516068148           Page: 17     Date Filed: 10/25/2021




                                             No. 20-10995


   Government has effectively foreclosed Ghedi from serving as president of his
   company. And Ghedi points to no caselaw supporting that his liberty interest
   in practicing his chosen profession extends to his charitable endeavors. Here
   too, then, Ghedi has failed to plausibly allege a deprivation of a
   constitutionally protected interest.
                                                 (3)
           Ghedi finally asserts that Defendants have deprived him of his liberty
   interest in his reputation. We have noted before that “the infliction of a
   stigma on a person’s reputation by a state official, without more, does not
   infringe upon a protected liberty interest.” 48 More means that Ghedi must
   plausibly allege both “stigma” and “an infringement of some other
   interest.” 49 Ghedi has not plausibly pleaded either.
           As we noted at the outset, Ghedi’s status on the Selectee List is a
   Government secret. Simply put, secrets are not stigmas. The very harm that
   a stigma inflicts comes from its public nature. 50 Ghedi pleaded no facts to
   support that the Government has ever published his status—one way or the
   other—on the Selectee List. His assertions that the Government has
   attached           the    “stigmatizing    label    of   ‘suspected    terrorist’”    and
   “harm[ed] . . . his reputation” are legal conclusions, not factual allegations.
   But even if that were not the case, our preceding analysis shows that Ghedi
   failed to plausibly plead an infringement of some other interest. Ghedi has



           48
             Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir. 1995) (citing Paul v.
   Davis, 424 U.S. 693, 710–11 (1976)).
           49
                Id.
           50
               See Bledsoe v. City of Horn Lake, 449 F.3d 650, 653 (5th Cir. 2006) (requiring
   stigmatizing charges be “made public”); see also Paul, 424 U.S. at 701–02 (focusing on the
   effect of a stigma on a person’s public reputation, tying it to “governmental defamation”).




                                                  17
Case: 20-10995         Document: 00516068148            Page: 18   Date Filed: 10/25/2021




                                         No. 20-10995


   therefore failed to plausibly plead that Defendants have deprived him of his
   liberty interest in his reputation.
                                             IV
          Ghedi further asserts that the district court erred in dismissing his two
   claims under the APA. We disagree. Neither claim is plausible.
                                              A
          The Fourth Count in Ghedi’s complaint alleges that “all” the
   Defendants are violating the APA by “implementing policies or practices
   that permit, or fail to prevent, Defendants’ arbitrary and capricious decision
   making.” An agency certainly has no power to take actions that are
   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
   with law.” 51 But the only policy Ghedi directly identifies is the DHS TRIP
   process. And Ghedi’s complaints about the DHS TRIP process boil down
   to one claim: that even after he used the DHS TRIP process, the
   “warrantless and invasive searches” continued. That may be why the district
   court found these allegations “coextensive with [Ghedi’s] due process and
   Fourth Amendment claims.” Because we have already held that Ghedi failed
   to plausibly plead standing under the Fourth Amendment or state a claim
   under the Fifth, he has likewise failed to plausibly plead this claim.




          51
               5 U.S.C. § 706(2)(A).




                                             18
Case: 20-10995          Document: 00516068148              Page: 19       Date Filed: 10/25/2021




                                            No. 20-10995


                                                  B
           The Fifth Count 52 in Ghedi’s complaint alleges that the Attorney
   General, FBI Director, and TSC Director acted arbitrarily and capriciously
   by placing him on the Selectee List. Again, we agree that federal agencies
   cannot take arbitrary and capricious actions. 53 But “[t]he arbitrary and
   capricious standard is ‘highly deferential,’ and we must afford the agency’s
   decision ‘a presumption of regularity.’” 54 Ghedi’s core factual allegation is
   that he was placed on the Selectee List for “declining to serve as an FBI
   informant.” But he then further alleges that he was placed on the Selectee
   List only “in part” because of his refusing the FBI, and that the Government
   regularly requires at least reasonable suspicion for anyone it places on it. Even
   if we could reasonably infer that Ghedi is, indeed, on the Selectee List,
   Ghedi’s own admissions make it only speculative that he was placed on it in
   retaliation. Therefore, Ghedi’s allegations do not permit a reasonable
   inference that these Defendants violated typical review processes to retaliate
   against him. 55




           52
                It is the fifth count only in order. Ghedi’s complaint, though, labeled it “Count
   Six.”
           53
                § 706(2)(A).
           54
                Hayward v. U.S. Dep’t of Lab., 536 F.3d 376, 379 (5th Cir. 2008).
           55
              See Ashcroft, 556 U.S. at 679 (“But where the well-pleaded facts do not permit
   the court to infer more than the mere possibility of misconduct, the complaint has alleged—
   but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”) (quoting Fed. R. Civ.
   P. 8(a)(2)).




                                                  19
Case: 20-10995        Document: 00516068148                Page: 20      Date Filed: 10/25/2021




                                            No. 20-10995


                                        *        *         *
           Controlling law yields just one conclusion: Ghedi has failed to
   plausibly allege standing to bring his Fourth Amendment claims, or to
   plausibly state his Fifth Amendment or APA claims. Therefore, we cannot
   grant him relief and do not reach his remaining issues. 56
           We AFFIRM the district court.




           56
              The district court also found that Ghedi’s claims were at least partially barred by
   statute of limitations, and that it lacked jurisdiction to address Ghedi’s claims under 49
   U.S.C. § 46110, which prevents district courts from reviewing certain TSA actions.
   Because of our disposition, we need not reach either issue.




                                                20